OFFICE    OF THE   ATTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Eon. Tom L. Senuohaap
Seoratary of State
Awtin, Texas
Attention: 'dr.FrankD. Xear
                                        /A\
Dear Sir:
              Oplnlon Ao. O-1673
              Rer Ehetiierth

                                           rporaion,  ir,a
                                           *real oatate ealar-
                                          on9 0r the ‘Real

                                          r 6, 1939, re~ueet-
                                           t as to whether or
not the 3care                              1 Farm Loan Asrools-
tlon is a lma                              estate 8alesaan~
                                               t la the gReal
                                                at8 46th Legis-

                               letter ar r0imf88
                     al Land Bank and the Faderal Palm
                     atioa, under the ~rorblons of tha
                     make loam throughout the .:t&e 0r
                     tiy th6s8 10~8 r8suit in r00rs-
                     he deed of trust liens soouting
                   we6 and are roldat Trusteo’a ralo
     by an agent and/or attorney la faot appointed by
     the  owner and holdor oi the lndebto&wa    at whloh
     tlw    in many instanaol),the FedoralLand bnnk or
     tha iedsral tan81Eortg8ge Ccmporation beoossr the
     puro!mrserat rueh sale. After suah a #alo and
       urohaaseby the Fodrral Land Bank or the bdoral
     %am Eortgagr Corporation, much land8 are orrered
     for rale by the  ?rderal Land Bank or the Fedoral
Xoa. Tom L. Beauohamp, PaSO 2.


     Fam  Mortgage Corporation through the SearetaPy-
     Treasurrr of the Natlonel Farm Loan Assoalatlon
     through mhloh the loan ra8 flnanood. A aomml88loa
     18 pal& to ruoh Seoretary-Treasurer for the handllng
     and.sals of such laad8.
          Wnder the raots 8tnted above is the Sooretary-
     Treawrm oi the Batloaal Pam Iaan Arroolatlon,
     by reason of handling the sale above rafrrred to
     In behalf of aueh aorporatlon8, a real estnto doal-
     er or 8alesman under the prorl8ions of the Act and
     required to obtoln a llaense iron the administrator
     of the Seourltloe Dlr1810aPS
                           all 0r the root8 before ua, we
          In order to he.?re
hnve oalled the 100~1 offloe of the Xatlonal Farm Loan
Asaoolatlon and t-lked with the aotlne;Secretary-Treaaurx,
Er, Ike 0. Y;llllain8.Aocordlw to Mr. k'llll&ns,the aeore-
tary-treasurerssell land for the FederaJ Land Bank and
the Feberal Pane Mortgage Corporation on a oommlseion basis,
and retaln the aomlsslon as tt&lr personal funds. iuttiog
it In Xr. ivllllanwlown words, they aot a8 any other real
eetete salesman would act ln the sale of property rot a
client, aotlthey act In their lndlrldual oapaaltles and not
tn their :fflolal oapaolty a8 secretary-treasurer    of an
assoolatlon.
          The statutory authorization ior the organization
ot Xatlonal Faxn Loan aswalatlonr, gmerally, 18 oontalned
In motion8 911 to 961, lnaluelre, Title U, United States
Code Annotkted. The pumers and dutle8 of the reorstary-
treaourer are outlined in 8eotlon 714, and the powers of
the assoolatlon are outlined In seotlo?l761.  27owherr la
the statutory prorislons hare we found whore the rearstary-
treasurer, in hi8 oapaalty a8 ruoh, 1s authorized to 8011
land elthw for the Federal Lend Bank, the Federal Farm
Eortgage Corporation, or any other pcr8on or oorporatlon.
Hsitlmr iB there fmy power to be found whereby a 8atlonal
ram Loan assoolatlon oan~ sell land tor any of t$o organlza-
tlons or person8 enumerntod. For there additional reasons,
It appear8 that when the reoretary-trumurar ot a National
Farm Loan l88oolatlon sell8 land an outllnad above, he
muat.aat in his lndlrldual oapaolty, and not In hi8 repro-
rentatlre oapaalty.
          NO quote the applicable provision8 ot the "Real
Eatate Daalrrr License Aot* a8 iollowrt
.   -




        Xon. Tom L. Boauahasp, Faga 3.


                   ~900. 2. The fOllOWlIigtOXm.8shall, WI1088
             the aontart OthOlUi8O indioat88, hsro the iOliOW-
             lng raanlngflr
             lnolu;a!ia~lI. ;hent~Po;m;      fs~;t:rDaalor*ehall
                          YW             OaY       h   than a
             salo8Ma, and lloonsad and rogi8t8rad     attorneys,
             who for enothar or others tor aomansatlon or
             other valuable oon8ldaration, or who with the
             intention or in the 8xpaotatioo or upon the pro-
             ml80 0r raoolrlng  or oollootln~ oompensatlon or
             other valuable oonalderatlon, llsta ror 8al0,
             80118~ lso h a ng buys,
                                o 8, rants, or Or r Or or  S,
             aftenptr, or agrees to wgotinto a eala, exohange,
             purohaae, JI rsntal 0r an estate or lnterast in
             real l8tat0, or oollaots, or 0rrar8, or attempts,
             or a-se8 to 00110ct rent for the us8 or real
             ast*ta, or nogotletes, or uffere, or atteqts,
             or agrees to ne&otiate a loan, 8aourad or to be
             secured by ,mortgge or other lnousbrnnos     upon
             or trnn8ror 0r real astfkte;or auotlons, or
             OrrOrSl or atta31pt8,or agrees to auotlon any
             raal a8tnta; cr appralsaa, or OfiOrS, or attouqts,
             or agrees to appraise any real estcto; or uho
             mivertlsea, or holds itself, hlrself,    or themselves
             out aa engaGed ln the business of selling, erahang-
             lng, buying, ranting, or leasing rocl ostcta,
             or 86616t8 or directs in the prcourlng of proapeats,
             or tha nagotlatlon or oloslng 0r any tren8aotlon
             whioh does or is aaloulatad to rasult In the olos-
             in6 of any transaotlon which doar or 18 Oeloulat-
             ad to ro8ult in the sale, oxohenge, laasing, or
             renting 0r any re?l est*to, or who buy8 or offers
             to buy, solla or orrars to sell, or othemlsa
             deals in options on 1~31 estate or in the lmprora-
             ments thereon. ...
                  "SdO. 9. The provlBlonB 0r thle Aot shall
             not apply to, and tts terms ‘Iieal Eetata Paalar*
             sod 'IiaalE8tata Salasaan,' as abave bailned,
             shall not lnoludot
                   “(a). Any parson or ddapqny yho, aa owner
             or 1OSSGr, she11 porrorm any 0r the cots set out
             in Section 2, SUbdlvl8lOn (81 with rerOr4na4 to
             property owned or lOaBed by them, or to the
             rorr;u.ler
                      05rrloyoesthereor with r8~arOnaO to the
             property ownad or laa8od by rush person or oompany
                                                                  -76


Ron. Tom L. Bear;abasp,Pnga 4.




        whore ruoh aots art por~ormsd in the ragulnr
        oLoursaof, or as lnoidant to, #a management ot
        SUOh Droxmrty and the investsent therein, unless
        suoh parson or oomww Is engaged in the bualnoaa
        of baying, salllng~ aiohangln$~  laaslng, or
        ranting of proparty and holdin& hla~olf or lt-
        BOir out as a full  or part-time dealer in real
        o8tato.~   Ohdar8aorlng bum. I

          You art roapaotd9lly advised that In the oplnlon
0r this department, a 8eorot~~ry-traasurar0r a liatlonal
Fara Loan a88ooiatlon is a mronl eBtat0  danlar,g as that
tom; is daflnod in Sootlon 2 (al (11, quoted above alnoo'
suo3 parson is a peroon who for mother or others 1ror
the Faderel Land Beak and the i'aderalFam Xortgnge    Corpora-
tlon),,nith the axpeotatlon of reaolrln~ a rslwblo con-
sideration (for a ao.m.iasionl, sells or orrers or agrees
to negotiate a sale 0r an estate or intaroat In real
aatata, and that such a sooretery-treasurer is not a ra.\ilar
en>loyaa of a person or oompziny s;~.g*god
                                         in tha 3T--Ek-
                                                  nvo8
axidmenagezont ot its owa property, desorlbad la Seotlon
3 (al 0r acridAot.  It follow& that suoh n aeorotary-
treasurer must obtnin a real estrta daelarls license.

            Trusting that   this cl.tasyou the desired lnfonaa-
tiOu,   we Brt
                                       Tours   vary truly
                                   ATTO~~      GE’-ZXL OF TEUS




                                                      AsSistant

J??xpbp